           Case 1:21-cv-03910-LTS Document 6 Filed 09/03/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TORI JANE HAM,

                                 Plaintiff,

                     -against-                                   1:21-CV-3910 (LTS)

 ICL BRONX HOUSE INSTITUTE FOR                                ORDER OF DISMISSAL
 COMMUNITY LIVING; ANGELYCE
 SCOTT,

                             Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       By order dated June 28, 2021, the Court dismissed this action but granted Plaintiff 30

days’ leave to file an amended complaint to allege facts sufficient to state a claim of associational

discrimination under the Americans with Disabilities Act of 1990. That order specified that if

Plaintiff failed to comply, the Court would dismiss Plaintiff’s claims under federal law for failure

to state a claim on which relief may be granted and would decline to consider, under its

supplemental jurisdiction, Plaintiff’s claims under state law. Plaintiff has not filed an amended

complaint. Accordingly, the Court dismisses this action. The Court dismisses Plaintiff’s claims

under federal law for failure to state a claim on which relief may be granted, 28 U.S.C.

§ 1915(e)(2)(B)(ii), and declines to consider, under its supplemental jurisdiction, Plaintiff’s

claims under state law, 28 U.S.C. § 1367(c)(3).

       Plaintiff has consented to electronic service of court documents. (ECF 3.)

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
          Case 1:21-cv-03910-LTS Document 6 Filed 09/03/21 Page 2 of 2



appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   September 3, 2021
          New York, New York

                                                     /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                       Chief United States District Judge




                                               2
